DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.
Response to Amendment
The amendments filed with the written response received on July 16, 2021 (wherein the claims were amended in conjunction with amendments that were filed after-final on July 2, 2021) have been considered and an action on the merits follows.  As directed by the collective amendment, claims 21, 22 and 24-33 have been amended; claims 1-20, 23 and 34-41 are canceled. Accordingly, claims 21, 22 and 24-33 are pending in this application, with an action on the merits to follow.
Drawings and Specification
The drawings and the disclosure are objected to because of the following informalities: in the Specification amendment filed July 16, 2021, Applicant states that the third flexibility groove is identified as “611” in Fig. 36.  However, Fig. 36, as also submitted on July 16, 2021, uses “611” to identify a bracket outside of the sole, as 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 21, 29 and 30 are objected to because of the following informalities:  
Claim 21, line 4: “the sole” should be amended to recite “the footwear
Claim 21, line 5: “the sole” should be amended to recite “the footwear sole” for sake of consistency of the terminology throughout the claims
Claim 21, line 7: “the sole” should be amended to recite “the footwear sole” for sake of consistency of the terminology throughout the claims
Claim 21, line 14: “the sole or removable sole insert” should be amended to recite “the footwear sole or the removable footwear sole insert” in order to maintain consistent terminology throughout the claims
Claim 29, line 2: “at least one said flexibility groove” should be amended to recite “at least one of said flexibility grooves”.
Claim 30, line 4: “the sole” should be amended to recite “the footwear sole” for sake of consistency of the terminology throughout the claims
Claim 30, line 5: “the sole” should be amended to recite “the footwear sole” for sake of consistency of the terminology throughout the claims
Claim 30, line 7: “the sole” should be amended to recite “the footwear sole” for sake of consistency of the terminology throughout the claims
Appropriate correction is required.
Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 30 (and claims 22, 24-29 and 31-33 at least due to dependency from either of independent claims 21 or 30) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the lateral side of the footwear sole or the removable footwear sole insert” and “the medial side of the footwear sole or the removable footwear sole insert”, each of which lacks clear antecedent basis in the claim, because the only structure that was positively recited to have “a lateral side” or “a medial side” was the midfoot area of the footwear sole or the removable footwear sole insert.  Correction is required.  Examiner suggests positively reciting that the footwear sole itself has a lateral side and a medial side, or referring to “the medial side of the midfoot area” and “the lateral side of the midfoot area”.  Examiner notes that claim 30 similarly recites “the lateral and medial sides of the footwear sole or the removable footwear sole insert” and subsequently recites “the lateral side of the footwear sole or the removable footwear sole insert” and “the medial side of the footwear sole or the removable footwear sole insert”, and is likewise indefinite because the midfoot area is what is positively recited to have “a lateral side” and “a medial side” earlier in the claim.  Similarly suggestions for correction are made therefor.
Regarding claim 26, Applicant recites “wherein a lateral extent of the flexibility axis is located anterior to on the forefoot area of said footwear sole or said removable footwear sole insert” (emphasis added).  This language is unclear and confusing.  In claim 25, from which claim 26 depends, Applicant recites “wherein the flexibility axis is located at about a posterior of the forefoot area”, which indicates the flexibility axis is essentially at or near a rearmost point of the forefoot area.  The claim 26 language appears to state that a lateral extent of the flexibility axis is located in front of the forefoot area by reciting that it is “located anterior to on the forefoot area”.  Correction is required.  For purposes of examination, the claim will be interpreted as 
Regarding claim 33, Applicant recites “wherein the footwear sole or the removable footwear sole insert comprises a first side and a second side, and further comprises a third flexibility groove that extends from the first side through all of the underneath portion of the footwear sole or the removable footwear sole insert located between the first side and the second side and further extends to the second side”.  This language appears to indicate that the convexly rounded lower surface would not extend to the sidemost extent of the lateral and medial sides of the sole at the location of the third flexibility groove, which contradicts the language of claim 30, from which claim 33 depends, which recites “the convexly rounded lower surface of the footwear sole or the removable footwear sole insert extends to a sidemost extent of the lateral side of the footwear sole or the removable footwear sole insert except at a location of the first flexibility groove; the convexly rounded lower surface of the footwear sole or the removable footwear sole insert extends to a sidemost extent of the medial side of the footwear sole or the removable footwear sole insert except at a location of the second flexibility groove”.  Correction is required.  Claim 33 is indefinite since it appears to not be in complete agreement with claim 30, from which it depends.  Correction is required.  For purposes of examination, the claim will be interpreted as best as can be understood in light of the disclosure, when applying any prior art thereagainst.
Claim Rejections - 35 USC § 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As noted above, claim 33 appears to contradict claim 30 (see the 35 U.S.C. 112, Second Paragraph rejection of claim 33, as detailed above), which indicates that claim 33 fails to further limit claim 30.  Correction is required.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s Note: For sake of improving the clarity of the claim language, the phrase in the actual claims of “[a/the/said] footwear sole or [a/the/said] removable footwear sole insert” will simply be referred to throughout the 35 U.S.C. 103(a) art-based rejections as “[a/the/said] footwear sole”, since Applicant has elected the “sole” embodiment of Species A.  However, Examiner notes that the instances of this language throughout claims are still being interpreted as “[a/the/said] footwear sole or [a/the/said] removable footwear sole insert”.
Claims 21, 22, 24-26 and 30-33, as best as can be understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis, III (hereinafter “Ellis”) (US 2005/0217142) in view of Avar et al. (hereinafter “Avar”) (US 2010/0299965).
Regarding independent claim 21, Ellis discloses a footwear sole (#28; Fig. 32; Fig. 32 shows sole #28 as part of an overall footwear article), comprising: a heel area, a forefoot area and a midfoot area located between the heel and forefoot areas of the footwear sole (the sole #28 has arbitrary heel, midfoot and forefoot “areas”, inasmuch as Applicant has defined any boundaries for the areas; the forefoot area is generally at the toe end of the sole, the heel area is generally at the back end configured to lay beneath a user’s heel, and the midfoot area is generally between the forefoot and heel areas; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), wherein the forefoot area defines a first extent from a toe end of the sole towards a heel end of the sole, the midfoot area defines a second extent, and the heel area defines a third extent from the heel end of the sole towards the toe end, wherein a length of the first extent is greater than a length of the second extent, and the length of the first extent is also greater than a length of the area, the forefoot area and the midfoot area (see Figs. 33A-33C, which shows the same concavely rounded upper surface and convexly rounded lower surface as depicted in Applicant’s Figs. 16A-16C of the present application), and in sagittal plane cross-sections taken through the heel area and the forefoot area (see Fig. 32, which shows the same curvature depicted in Applicant’s Fig. 16D of the present application), the concavity and the convexity being determined relative to a middle portion of the sole between the concavely rounded upper surface and the convexly rounded lower surface of the footwear sole (the upper surface is concave and the lower surface is convex in the same way Applicant’s Figs. 16A-16C depicts a concave upper surface and a concave lower surface, and therefore is understood such that the Ellis reference’s concavity and convexity are determined relative to a middle portion of the sole between the two surfaces; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a middle portion of the concavely rounded upper surface and portion of the convexly rounded lower surface of the footwear sole are parallel (Figs. 32-33C show that the upper and lower surfaces of the sole have respective middle portions that are parallel, in that they maintain a constant distance between one another and they never intersect), as viewed in frontal plane cross-sections taken from proximate to a rearmost portion of the heel area (Fig. 33C illustrates a cross-section at least proximate to a rearmost portion of the heel area; Examiner notes that the term "proximate" is very broad and merely means "close; very near". (Defn. No. 2 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com); Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) to proximate a foremost portion of the forefoot area (Fig. 33A is a cross-section at least proximate a foremost portion of the forefoot area).

    PNG
    media_image1.png
    869
    688
    media_image1.png
    Greyscale

Ellis is silent to there being a first flexibility groove located in a lateral side of the midfoot area of the footwear sole and a second flexibility groove located in a medial side of the midfoot area of the footwear sole, and is therefore silent to the convexly rounded lower surface of the sole extending to a sidemost extent of the lateral side of the footwear sole except at a location of such a first flexibility groove; the convexly rounded lower surface of the footwear sole extending to a sidemost extent of the medial side of the footwear sole except at a location of such a second flexibility groove; and lowermost extents of such first and second flexibility grooves being at or below a lowermost extent of the concavely rounded upper surface of the footwear sole, when the footwear sole is upright and in an unloaded condition.

Ellis and Avar teach analogous inventions in the field of footwear soles.  It would have been obvious to one with ordinary skill in the art at the time of the invention to have added the overall single lateral flex groove #245 of Avar (which is in the midfoot area) into the bottom surface of Ellis’ midfoot area in order to provide the sole #28 of Ellis to have additional flexibility in the midfoot area, as such a groove imparts additional flexibility to the sole, as taught by Avar.  As a result of the modification, the modified footwear sole of Ellis includes a first flexibility groove in the lateral side and a second flexibility groove in the medial side (as noted above, the part of the overall added groove #245 from Avar that exists at the lateral side would be a “first flexibility groove” in the lateral side, and likewise for the other end of added groove #245 at the medial side being a “second flexibility groove” in the medial side).  Further, the modification results in the convexly rounded lower surface of the footwear sole extending to a sidemost extent of the lateral side of the footwear sole (as shown in Fig. 33D of Ellis) except at a location of the first flexibility groove (the added groove from Avar would result in the 

    PNG
    media_image2.png
    216
    485
    media_image2.png
    Greyscale

area of the footwear sole (claim 25) (since the groove was added to the midfoot area, it would be posterior (i.e. behind) of the forefoot area that is positioned forward of the midfoot area), wherein a lateral extent of the flexibility axis is located anterior to on the forefoot area of said footwear sole (claim 26) (as best as this limitation can be understood (see the 35 U.S.C. 112, Second Paragraph rejection of claim 26, explained above), the added groove #245 (in the same location) from Avar onto the sole of Ellis would result in the location of the groove’s flexibility axis being located in essentially the same location as Applicant’s depicted flexibility axis #122 in Fig. 16D of Applicant’s drawings).
Regarding claim 24, the modified footwear sole of Ellis (i.e. Ellis in view of Avar, as explained above) is disclosed such that the first and the second flexibility grooves are located in a same frontal plane cross-section of the footwear sole (see Fig. 1 of Avar, with the location of groove #245, which has its ends at the lateral and medial sides being the first and second flexibility grooves, respectively, wherein they are in a same frontal plane cross-section of the sole, and would be the case in the modified Ellis sole, as well).

area, a forefoot area and a midfoot area located between the heel and forefoot areas of the footwear sole (the sole #28 has arbitrary heel, midfoot and forefoot “areas”, inasmuch as Applicant has defined any boundaries for the areas; the forefoot area is generally at the toe end of the sole, the heel area is generally at the back end configured to lay beneath a user’s heel, and the midfoot area is generally between the forefoot and heel areas; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), wherein the forefoot area defines a first extent from a toe end of the sole towards a heel end of the sole, the midfoot area defines a second extent, and the heel area defines a third extent from the heel end of the sole towards the toe end, wherein a length of the first extent is greater than a length of the second extent, and the length of the first extent is also greater than a length of the third extent (see annotated Fig. 33D above, which is representative of the footwear sole of Fig. 32; the figure identifies a forefoot area, a midfoot area and a heel area, wherein the forefoot area has a larger extent length than each of the midfoot area and the heel areas; Examiner notes that the identified boundaries are merely representative of one possible example, and that other examples may exist that would also meet this limitation of the claimed areas, their arrangement, and the lengths of their respective extents relative to one another); a concavely rounded upper surface and a convexly rounded lower surface area and the forefoot area (see Fig. 32, which shows the same curvature depicted in Applicant’s Fig. 16D of the present application), the concavity and convexity being determined relative to a middle portion of the footwear sole between the concavely rounded upper surface and the convexly rounded lower surface of the footwear sole (the upper surface is concave and the lower surface is convex in the same way Applicant’s Figs. 16A-16C depicts a concave upper surface and a concave lower surface, and therefore is understood such that the Ellis reference’s concavity and convexity are determined relative to a middle portion of the sole between the two surfaces; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a middle portion of the concavely rounded upper surface and a middle portion of the convexly rounded lower surface of the footwear sole are parallel (Figs. 32-33C show that the upper and lower surfaces of the sole have respective middle portions that are parallel, in that they maintain a constant distance between one another and they never intersect), as viewed in frontal plane cross-sections taken from proximate to a rearmost portion of the heel area (Fig. 33C illustrates a cross-section at least proximate to a rearmost portion of the heel area; Examiner notes that the term "proximate" is very broad and merely means "close; very near". (Defn. No. 2 of portion of the forefoot area (Fig. 33A is a cross-section at least proximate a foremost portion of the forefoot area): a first flexibility groove located in a lateral side of the midfoot area of the footwear sole; and a second flexibility groove located in a medial side of the midfoot area of the footwear sole (as noted above, the part of the overall added groove #245 from Avar that exists at the lateral side would be a “first flexibility groove” in the lateral side, and likewise for the other end of added groove #245 at the medial side being a “second flexibility groove” in the medial side); and wherein: at least one of the first and second flexibility grooves extends from one of the lateral and medial sides of the midfoot area of the footwear sole through part of an underneath portion of the footwear sole located between the lateral and medial sides of the footwear sole (see annotated Fig. 33B above, which shows the groove in dashed-line view, including the lateral and medial sides’ having the lateral and medial grooves respectively, with each extending through part of an arbitrary “underneath portion” of the sole between those sides); the convexly rounded lower surface of the footwear sole extends to a sidemost extent of the lateral side of the footwear sole except at a location of the first flexibility groove (the added groove from Avar would result in the lateral side part of the groove #245 (i.e. first flexibility groove) causing the sidemost extent of the lateral side to be farther outward than at the groove part’s location); the convexly rounded lower surface of the footwear sole extends to a 
Regarding claims 31 and 33, the modified footwear sole of Ellis (i.e. Ellis in view of Avar, as explained above) is disclosed such that a lowermost extent of the first flexibility groove to a lowermost extent of the second flexibility groove defines a flexibility axis of the footwear sole (claim 31) (at least one flexibility axis of the sole is defined by the added groove lowermost extents from Avar, in the modified sole of Ellis; as taught by Avar, the groove taught therein provided added flexibility to a sole), wherein the footwear sole comprises a first side and a second side (lateral and medial sides of the overall footwear sole are a first and a second side, respectively, of the footwear sole; Examiner notes that claim 30 positively recites “a medial side of the midfoot area the footwear sole” and “a lateral side of the midfoot area of the footwear sole”, so the overall footwear sole’s lateral and medial sides have not yet been relied upon for mapping art to the claims), but the modification up to this point is silent to there further being a third flexibility groove that extends from the first side through all of the underneath portion of the footwear sole located between the first side and the second side and further extends to the second side (claim 33).  However, as noted above, Avar teaches that there may be two or more lateral flex grooves, and it would have been obvious to one with ordinary skill in the art at the time of the invention to have also added a second one of the lateral flex grooves (such as any of the grooves #242/243/244/246/247/248; Fig. 1 of Avar) from Avar into the sole of Ellis in order to provide further flexibility to the sole, as taught 
Regarding claim 32, the modified footwear sole of Ellis (i.e. Ellis in view of Avar, as explained above) is disclosed such that the first flexibility groove extends through all of the underneath portion of the footwear sole to proximate the second flexibility groove to form a single flexibility groove from the first and second flexibility grooves (as explained above, the added groove #245 from Avar into Ellis defines a single flexibility groove that includes the lateral and medial groove parts at the lateral and medial sides, the single groove would extend from the lateral side all the way through the underneath portion and to the medial aide).
Claims 27 and 28, as best as can be understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis in view of Avar as applied to claim 21 above, and further in view of Hoffer et al. (hereinafter “Hoffer”) (US 2005/0217150).
Regarding claims 27 and 28, the modified footwear sole of Ellis (i.e. Ellis in view of Avar, as explained above) is disclosed to teach all the limitations of claim 21, as set forth above, but does not teach that at least one of said flexibility grooves is concavely rounded relative to a location outside of the footwear sole, as viewed from above the both of said flexibility grooves are concavely rounded relative to a location outside of said footwear sole, as viewed from above the footwear sole (claim 28).
Hoffer discloses a shoe sole with a first flexibility groove (indentation #82) in a lateral side of a midfoot area of the sole, and a second flexibility groove (indentation #84) in a medial side of the midfoot area of the sole, wherein the indentations are designed to provide additional flexibility to the sole.  Hoffer further teaches that gaps #88, 90 also serve to provide additional flexibility to the sole (Para. 0039 of Hoffer). There exists at least one flexibility axis that extends in a frontal plane from the first indentation along a gap #90 to the second indentation (i.e. from the first groove to the second groove), as depicted in annotated Fig. 8 of Hoffer below.

    PNG
    media_image3.png
    431
    750
    media_image3.png
    Greyscale

Modified Ellis and Hoffer teach analogous inventions in the field of footwear soles.  It would have been obvious to one with ordinary skill in the art at the time of the invention to have changed the shape of each of the medial and lateral extents of the groove in modified Ellis to be concavely rounded, as such a flexibility-axis-defining .
Claim 29, as best as can be understood, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis in view of Avar as applied to claim 21 above, and further in view of Fogg et al. (hereinafter “Fogg”) (USPN 7,788,827).
Regarding claim 29, the modified sole of Ellis (i.e. Ellis in view of Avar, as explained above regarding claim 21) is disclosed to teach all the limitations of independent claim 21, as set forth above.  Ellis is silent to its sole further comprising a fabric cover over at least one [of] said flexibility groove[s].
Fogg teaches footwear that has a sole that is covered with a mesh fabric (Col. 5, Lines 40-46 of Fogg) on its entire bottom surface and disposed on the outer periphery of the sole to improve traction and supply additional support for the sole (Col. 6, Lines 17-22 of Fogg), wherein the sole’s mesh includes second mesh #420 (Col. 7, Lines 18-32 of Fogg).
Modified Ellis and Fogg teach analogous inventions in the field of footwear soles.  It would have been obvious to one with ordinary skill in the art at the time of the invention to have added the mesh fabric of Fogg to the modified sole of Ellis in order to provide the sole with added structural support and traction (Col. 6, Lines 17-22 of Fogg) and prevention of hyperextension of the sole (i.e. over-bending, such as an event during hiking when the sole may catch against a rock or stick that can cause an injury, as taught by Fogg at Col. 7, Lines 32-47).  As a result of the modification, the overall 
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAMESON D COLLIER/Primary Examiner, Art Unit 3732